DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 14 September 2021 has been entered.  Applicant’s amendments to the Abstract have overcome the Specification objection.  The objection to the Specification has been withdrawn.  
Applicant’s amended Drawings have been fully considered; however, after reviewing the newly amended Drawings, the examiner still maintains the objection because the amended Drawings do not reflect all of the limitations of claims 1 and 2.
Applicant’s amendments to the Claims have overcome the Claims objections.  The objections to the Claims have been withdrawn.  
Applicant’s filing of a Terminal Disclaimer has overcome the Double Patenting Rejection.  The examiner confirms that the Applicant’s statement on page 6 of the Applicant’s arguments dated 14 September 2021 is correct, i.e., that “Application No. 16/238119 was incorrect and that Application No. 16/538119 is the correct application.”  Accordingly, the Double Patenting Rejection has been withdrawn.
Although the Applicant’s amendments to the Claims and the Drawings as well as the Applicant’s arguments (see pages 5-6 of the arguments dated 14 September 2021) have provided clarity to the examiner in better understanding the claim limitations, it is still unclear how certain limitations were intended to be understood in view of the Specification (specifically Claims 1 and 2 in view of amended Figs. 2 and 3).  Accordingly, the grounds of rejection under 35 USC § 112 still stand.
Applicant’s arguments, see pages 6-7 of the arguments, filed 14 September 2021, have been fully considered but are now mute in view another reference.  
Status of the Claims
In the amendment dated 14 September 2021, the status of the claims is as follows: Claims 1, 3, and 5 have been amended.  Claim 4 is canceled.
Claims 1-3 and 5 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “wherein switching the first period to the second period is performed during a peak period of the pulse arc welding and when a welding voltage and a welding current have peak values” (lines 7-8).  Although fig. 2 shows the switching from the first period to the second period occurring while the voltage and the current are at peak levels, fig. 2 shows this switching occurring before (not “during” as required by the claim) a peak period, Tp.  Alternatively, instead of amending the drawings, the Applicant can change the claim language to recite “wherein switching the first period to the second period is performedbefore a peak period of the pulse arc welding and when a welding voltage and a welding current have peak values.”
Claim 2 recites “further comprising increasing a feeding speed of the welding wire to a forward-feeding peak value during the peak period of the pulse arc welding.”  Based on the Applicant’s comments on page 5 of the Arguments dated 14 September 2021, the examiner understood fig. 3 to show the “pulse arc welding” period.  However, fig. 3 does not show a “forward-feeding before the peak period of theshort-circuit transfer arc welding.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Applicant claims a “peak period of the pulse arc welding” in claims 1 and 2.  In the recently submitted and amended fig. 3, the Applicant shows two peak periods (Tp/Tsp).   However, the two peak periods Tp/Tsp are not mentioned in the original Specification nor in the original set of claims.  The Specification only mentions a singular forward-facing peak period.  As a result, the Applicant introduces new matter into the patent application.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein switching the first period to the second period is performed during a peak period of the pulse arc welding and when a welding voltage and a welding current have peak values” (lines 7-8).  However, this limitation is unclear in view of the Specification.  Specifically, fig. 2 shows the switching taking place before the peak period, Tp, and not “during,” as required by the claim.  For the purpose of the examination, the limitation will be interpreted as “wherein switching the first period to the second period is performedbefore a peak period of the pulse arc welding and when a welding voltage and a welding current have peak values.”  This new rejection has been added based on an understanding of the amended Drawings.	
Claim 2  recites “increasing a feeding speed of the welding wire to a forward-feeding peak value during the peak period of the pulse arc welding.”  However, it is unclear how the feeding speed increases, when the feed speed is at constant values (Wsp or Wrp) during the pulse arc welding period, Tp, according to fig. 2.  For the purpose of the examination, the limitation will be interpreted as “increasing a feeding speed of the welding wire to a forward-feeding peak valuebefore the peak period of the pulse arc welding.”  This new rejection has been added based on an understanding of the amended Drawings.	
	Claims 3 and 5 are rejected based on their dependency to claim 1.
Claim Interpretation
	In view of the comments provided in the Arguments provided by the Applicant 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto et al. (US-8723080-B2).
Regarding claim 1, Kawamoto teaches an arc welding method (“Arc Welding Control Method,” title) comprising: performing pulse arc welding (fig. 3, “pulse welding”) with a welding wire being fed in a forward direction during a first period (fig. 3 shows values for the wire feed speed, Wf, that are greater than 0; see annotated fig. 3 for the examiner-construed “first periods”); performing short-circuit transfer arc welding (in describing fig. 3, “output control unit 11 changes the welding output from the short-circuit control to the pulse control,” column 8, lines 45-48) with the welding wire being fed in the forward direction and a reverse direction during a second period ( as shown in fig. 3, the wire feed speed oscillates from a forward to a reserve direction in the transition from short-circuit control to pulse welding); and alternately switching between the first period and the second period (see annotated fig. 3 below), wherein switching the first period to the second period is performed before a peak period of the short-circuit transfer arc welding and when a welding voltage and a welding current have peak values (see annotated fig. 3; the transitions between the first and second periods take place when the voltage and currents are at peak values “Furthermore, FIG. 2 shows an example in which a periodic change of the wire feed speed is a sine waveform. However, the change is not necessarily limited to this and it may be a trapezoid waveform,” column 7, lines 13-16).

Kawamoto, annotated fig. 3

    PNG
    media_image1.png
    769
    773
    media_image1.png
    Greyscale


	Regarding claim 2, Kawamoto teaches further comprising increasing a feeding speed of the welding wire to a forward-feeding peak value before the peak period of the pulse arc welding (as shown in annotated fig. 3 above, the slope of the wire feed speed is positive before the examiner-construed peak period).
Regarding claim 3, Kawamoto teaches wherein the second period has a first cycle with a first forward-feeding peak value and a second cycle with a second forward- feeding peak value, the second cycle is subsequent to the first cycle, and the first forward- feeding peak value differs from the second forward-feeding peak cycle (see annotated fig. 3 above; the first examiner construed “second period” that begins shortly after 101 is construed as the claimed “first cycle;” the second “second period” is construed as the claimed “second cycle;” as shown, the peak values differ between the first and second cycles or the two periods of the examiner-construed “second periods”).
Regarding claim 5, Kawamoto teaches wherein the short-circuit transfer arc welding is switched to the pulse arc welding at a timing when arcing reoccurs (“at time point 103, output control unit 11 changes the welding output from the short-circuit control to the pulse control, and later than that, the pulse output control is carried out,” column 8, lines 46-49) and a welding current is at a low level during the short-circuit transfer arc welding (see annotated fig. 3 below; “The present invention relates to a consumable electrode type arc welding method for carrying out welding by alternately generating a short-circuit state and an arc state while feeding a welding wire as a consumable electrode, and an arc welding apparatus,” column 1, lines 9-13).
Kawamoto, fig. 3 (annotated)

    PNG
    media_image2.png
    773
    913
    media_image2.png
    Greyscale


	Response to Argument
Applicant's arguments filed 14 September 2021 have been fully considered but are moot because the arguments do not apply to the new rejection made with Kawamoto. 
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Risbeck et al. (US-4441012-A) teach a method for arc welding similar to that of the Applicant.
Fujiwara et al. (US-8993925-B2) teach a method for arc welding similar to that of the Applicant.
Murakami et al. (US-20140360995-A1) teach a method for arc welding similar to that of the Applicant.
Fujiwara et al. (US-8993926-B2) teach a method for arc welding similar to that of the Applicant (see fig. 8).
Kazmaier et al. (US-9089920-B2) teach a method for arc welding similar to that of the Applicant (especially changes in speeds).
Fujiwara et al. (US-9776273-B2) teach a method for arc welding similar to that of the Applicant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        10/29/2021

/SANG Y PAIK/Primary Examiner, Art Unit 3761